Citation Nr: 0634868	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the appellant's claim for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946, from July 1947 to January 1950, and from July 
1950 to November 1966.  He died in April 2000.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant, the 
veteran's widow, service connection for cause of the 
veteran's death, entitlement to DEA benefits under Chapter 
35, and entitlement to DIC benefits under 38 U.S.C.A. § 1318.    

This appeal was originally presented to the Board in June 
2004, at which time it was remanded for additional 
development.  It was returned to the Board in March 2006, at 
which time service connection for the cause of the veteran's 
death was denied, and the remaining issues were remanded.  
The appeal has now been returned to the Board for further 
appellate consideration.  

As was noted by the Board in March 2006, the Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The August 2000 decision, the RO denied the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318.  The 
appellant was notified of the decision and of her appellate 
rights; however, she did not appeal the decision and it is 
final.    

2.  The evidence submitted since the August 2000 denial is 
cumulative and redundant of evidence already received.  

3.  At the time of his death, the veteran had been awarded 
service connection for optic nerve atrophy of the right eye, 
with a 30 percent rating, a left knee disability, with a 20 
percent rating, and a chronic anxiety reaction, with a 10 
percent rating.  His combined rating was 50 percent.  

4.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The RO's August 2000 decision denying entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  Evidence submitted since the RO's August 2000 decision is 
not new and material with respect to the claim for DIC 
benefits under 38 U.S.C.A. § 1318, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

3.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio, supra.  The 
appellant has been informed of the evidence needed to show 
her entitlement to VA benefits via January 2002, November 
2004, and January 2005 letters issued by the RO.  In 
addition, the RO letters provided the appellant with specific 
information relevant to the VA's duty to notify.  Thus, no 
further notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
no additional evidence, which may aid the appellant's claim 
or might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOCs, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the appellant's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a January 2002 RO letter (as well as in 
any subsequent letters), the claimant was given notice of the 
VCAA requirements, which was prior to the initial May 2002 
unfavorable AOJ decision that is the basis of this appeal.

In this respect, the January 2002 RO letter properly notified 
the appellant of the evidence required to substantiate her 
claim for VA benefits.  In addition, the reasons and bases of 
the May 2002 rating decision, the July 2003 SOC, the June 
2004 Board remand, and the October 2003 and October 2005 
SSOCs specifically explained to the appellant what the 
evidence must show in order to establish the benefits 
sought.  It is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. §  
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ's January 2002 
letter informed her that additional information or evidence 
was needed to support her claim, and asked her to send the 
information or evidence to the AOJ.  In addition, the July 
2003 SOC and October 2003 and October 2005 SSOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

I. DIC benefits under 38 U.S.C.A. § 1318

The appellant, the veteran's widow, seeks DIC benefits under 
38 U.S.C.A. § 1318.  In reviewing the record, the Board notes 
that DIC benefits were initially denied by the RO in August 
2000, and the appellant was so informed that same month.  As 
this decision was not appealed in a timely manner, it became 
final.  38 U.S.C.A. § 7105 (West 2002).  While the RO 
considered the appellant's August 2001 application to reopen 
her claim on the merits, the Board must address the issue of 
new and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If, as here, 
pursuant to the Board's March 2006 decision, the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability (or disabilities) rated totally disabling.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).  
The service-connected disability (or disabilities) must have 
been either continuously rated totally disabling for 10 or 
more years immediately preceding death, or continuously rated 
totally disabling for at least 5 years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22 
(2005).  

The appellant filed her application to reopen her DIC 
benefits claim in August 2001.  This was after VA amended 
38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. 
§ 1318, in January 2000, to restrict the award of DIC 
benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001) (NOVA I), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) observed that VA 
had determined that the "entitled to receive" language of 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

At the time of his death, the veteran had been awarded 
service connection for optic nerve atrophy of the right eye, 
with a 30 percent rating, a left knee disability, with a 20 
percent rating, and a chronic anxiety reaction, with a 10 
percent rating.  His combined rating was 50 percent.  It was 
on this basis that the RO originally denied the appellant's 
claim in August 2000, finding that the veteran was not 
totally disabled due to service-connected disabilities at the 
time of his death.  As noted above, that decision is final.  

Subsequent to that decision, the appellant has presented no 
additional evidence addressing those facts.  She has not 
submitted evidence of clear and unmistakable error in any 
prior rating determination by VA which would have otherwise, 
but for VA's error, resulted in a total rating, and she has 
not otherwise established that the veteran meets the 
"deceased veteran" eligibility requirements of 38 U.S.C.A. 
§ 1318.  While she has offered her own contentions regarding 
her right to receipt of 38 U.S.C.A. § 1318 benefits, these 
contentions are essentially similar to those of record in 
August 2000, when her claim was initially denied.  Therefore, 
her contentions are not new and material, as they are 
cumulative and redundant of evidence already submitted.  

As the appellant has not submitted any new and material 
evidence, her application to reopen her claim for 38 U.S.C.A. 
§ 1318 DIC benefits must be denied.  In essence, the 
appellant has not established that she qualifies under the 
law as the spouse of a "deceased veteran" as defined under 
38 U.S.C.A. § 1318.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995).  

II. DEA benefits under Chapter 35

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 
38 C.F.R. §§ 3.807, 21.3021 (2005).

The record shows that at the time of the veteran's death in 
April 2000, he was service connected for optic nerve atrophy 
of the right eye, with a 30 percent rating, a left knee 
disability, with a 20 percent rating, and a chronic anxiety 
reaction, with a 10 percent rating.  His combined rating was 
50 percent.  Moreover, the record shows that his service-
connected disabilities were not, at any point during his 
lifetime, rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death has already 
been denied, and as the veteran, when he died, did not have a 
service-connected total disability (or disabilities) that was 
permanent in nature, the Board concludes that the criteria 
for basic eligibility for DEA under Chapter 35, Title 38, 
United States Code, have not been met, and must be denied as 
a matter of law.  


ORDER

The appellant having submitted no new and material evidence, 
her application to reopen her claim for DIC benefits under 
38 U.S.C.A. § 1318 is denied.  

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


